internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-121797-98 date date distributing sub sub sub partnership controlled business a business b period c country d e plr-121797-98 f g h i j k consultant we respond to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions distributing and its affiliates were the subject of rulings on prior transactions during period c the prior ruling letters summary of facts publicly traded distributing is the common parent of a consolidated_group engaged in business a distributing was formed during period c as part of a transaction that qualified under sec_355 of the internal_revenue_code distributing or its predecessors have wholly owned directly or indirectly sub sub and sub for more than five years sub and sub are domestic corporations sub is a country d corporation engaged in business a sub and sub together own an e percent interest in domestic_partnership controlled a domestic_corporation conducts business b and has only class a stock outstanding this stock is owned f percent by distributing g percent by sub h percent by partnership and the rest by the public and other persons unrelated to distributing distributing or its predecessors and its affiliates have owned i shares of controlled stock for more than five years the old shares distributing also owns warrants to acquire additional controlled stock we have received financial information indicating that business a of distributing and business b of controlled each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years plr-121797-98 because business a and business b are substantially different businesses their present relationship creates managerial systemic and other problems the managements of distributing and controlled have therefore decided based on the advice of consultant and other information to separate business a and business b proposed transactions to accomplish this separation distributing proposes the following series of transactions i sub will a transfer all of its assets except the controlled stock to a newly formed domestic limited_liability_company the llc and b merge into distributing under state law the liquidation it is intended that the llc be disregarded for u s federal tax purposes ii the old shares will be converted into class b shares of controlled as follows a distributing will form a new state b corporation transitory b distributing will transfer the old shares to transitory in exchange for all of the transitory stock and c transitory will merge into controlled in exchange for issuance of class b shares to distributing on a share-for-share basis altogether the recapitalization the class b shares will have the right to elect percent of the controlled board_of directors and will represent j percent of the fair_market_value of controlled iii distributing will distribute the controlled class b shares to the shareholders of distributing pro_rata the distribution in lieu of fractional controlled shares the distribution agent will aggregate all such share interests sell the aggregated shares and remit the proceeds to the shareholders entitled to fractional shares iv distributing and partnership will sell their controlled class a shares and controlled warrants as quickly as is feasible following the distribution either to third parties or to controlled before the distribution controlled will have distributed k dollars in cash to the holders of its class a and class b shares pro_rata the prior distribution liquidation representations the taxpayer has submitted the following representations concerning the liquidation a distributing on the date of adoption of the plan_of_liquidation and at all times plr-121797-98 until the final liquidating_distribution is completed will be the owner of percent of the single outstanding class of sub stock b no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub c all distributions from sub to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub d as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to distributing e sub will retain no assets following the final liquidating_distribution f sub will not have acquired assets in any nontaxable_transaction within the past three years g no assets of sub have been or will be disposed of by either sub or distributing i except as described herein ii except for dispositions in the ordinary course of business and iii except for dispositions occurring more than three years before adoption of the plan_of_liquidation h the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons who hold directly and indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for this representation ownership will be determined by applying the constructive_ownership rules of sec_318 as modified by sec_304 i before adoption of the liquidation plan no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years before adoption of the liquidation plan j sub holds no assets representing earned but unreported income k the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately before the time the first liquidating_distribution is made l other than intercompany items incurred in the ordinary course of business there is no intercorporate debt existing between distributing and sub and none has plr-121797-98 been canceled forgiven or discounted m distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code n all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the liquidation have been fully disclosed recapitalization representations the taxpayer has submitted the following representations concerning the recapitalization o controlled and distributing each will pay its own expenses in connection with the recapitalization p the fair_market_value of the controlled stock held by each controlled shareholder immediately following the recapitalization will approximately equal the fair_market_value of the controlled stock held by the shareholder immediately before the recapitalization q controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 r there is no plan intention or formal or informal understanding to change the capital structure of controlled to eliminate the two-tiered voting structure of the class a and class b shares of controlled established in the recapitalization distribution representations the taxpayer has submitted the following representations concerning the distribution s none of the class b shares distributed by distributing will be received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing t the five years of financial information submitted for business a of distributing and business b of controlled represents in each case its present operations and with regard to each business there have been no substantial operational changes since the date of the last financial statements submitted u following the distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees plr-121797-98 v the distribution is being undertaken to permit the management of business a and the management of business b each to focus more completely on the activities of its own business the distribution is motivated in whole or substantial part by this corporate business_purpose w there is no plan or intention by any shareholder who owns five percent or more of the distributing stock and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing or controlled after the distribution x there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through i purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 ii possibly the purchase by controlled of some or all of the controlled class a shares to be retained by distributing and partnership and iii possibly intermittent acquisitions by controlled of its class a stock from a pre-existing public shareholder pursuant to a pre-existing contractual relationship not expected to exceed one percent of the controlled stock y there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after the distribution except in the ordinary course of business z no indebtedness will exist between distributing and controlled at the time of or after the distribution aa payments made in any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length bb the payment of cash in lieu of fractional shares of controlled stock is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing and maintaining fractional shares and will not represent separately bargained-for consideration the method used for handling fractional shares is designed to limit the amount of cash received by any one shareholder to less than the value of one full share of controlled class b stock cc the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or plr-121797-98 controlled liquidation rulings based solely on the information submitted and the representations set forth above we rule as follows on the liquidation for federal_income_tax purposes the merger of sub into distributing will be treated as a distribution by sub of all its assets to distributing in complete_liquidation under sec_332 sec_1_332-2 of the income_tax regulations no gain_or_loss will be recognized by distributing on its receipt of the sub assets in the liquidation sec_332 no gain_or_loss will be recognized by sub as a result of the liquidation sec_336 and sec_337 the basis of each sub asset in the hands of distributing will equal the basis of that asset in the hands of sub immediately before the liquidation sec_334 the holding_period of each sub asset received by distributing will include the period during which sub held the asset sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the provisions and limitations of sec_381 and c and the regulations thereunder sec_381 and sec_1_381_a_-1 distributing will succeed to and take into account the earnings_and_profits of sub as of the date of the merger of sub into distributing sec_381 and sec_1_381_c_2_-1 any deficit in earnings_and_profits of distributing or sub will be used only to offset earnings_and_profits accumulated after the date of the merger of sub into distributing sec_381 recapitalization rulings based solely on the information submitted and the representations set forth above we rule as follows on the recapitalization the recapitalization will be treated as an exchange by distributing of its old shares for controlled class b shares and will qualify as a reorganization under sec_368 controlled will be a_party_to_a_reorganization within the meaning of sec_368 plr-121797-98 no gain_or_loss will be recognized by distributing as a result of the recapitalization sec_354 the basis of the controlled class b shares received in the recapitalization will equal the basis of the old shares surrendered in exchange therefor sec_358 the holding_period of the controlled class b shares received in the recapitalization will include the period during which the old shares surrendered in exchange therefor were held provided the old shares were held as a capital_asset on the date of the exchange sec_1223 distribution rulings based on the information submitted and the representations set forth above we rule as follows on the distribution no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders as a result of the distribution sec_355 no gain_or_loss will be recognized by distributing as a result of the distribution sec_355 the aggregate basis of the distributing shares and the controlled class b shares in the hands of each distributing shareholder after the distribution will equal the aggregate basis of the distributing shares in the hands of the distributing shareholder immediately before the distribution sec_358 and sec_1_358-1 this basis will be allocated between the distributing shares and the controlled class b shares in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled class b shares received by the distributing shareholders in the distribution will include the holding_period of the distributing shares on which the distribution is made provided that the distributing shares are held as capital assets on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 if cash is received by a distributing shareholder in lieu of a fractional share of controlled stock gain_or_loss will be recognized by the shareholder measured by the difference between the basis of the fractional share interest as determined in ruling above and the amount of cash received if the fractional share qualifies as a capital_asset in the hands of the shareholder the gain_or_loss will be a capital_gain or plr-121797-98 loss subject_to the provisions and limitations of subchapter_p of chapter of the code sec_1221 and sec_1222 miscellaneous rulings based solely on the information submitted and the representations set forth above we rule as follows on the prior distribution and the prior ruling letters the prior distribution will be included in the gross_income of each controlled shareholder to the extent that the prior distribution is out of controlled’s accumulated_earnings_and_profits or out of controlled’s current_earnings_and_profits through the close of the year in which the prior distribution occurs sec_301 and sec_316 if the amount distributed on a controlled share exceeds the earnings_and_profits of controlled attributable to that share the prior distribution will be applied against and reduce the adjusted_basis of that share sec_301 if the amount distributed on a controlled share exceeds its attributable earnings_and_profits and its adjusted_basis the excess will be taxable to the holder as capital_gain sec_301 the proposed transactions will not adversely affect the prior ruling letters which will remain in full force and effect caveats we express no opinion on the tax effects of the transactions under any other provisions of the code or regulations or the tax effects of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings procedural statements this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by this ruling letter should attach a copy of the letter to its federal_income_tax return for the taxable_year in which the transactions covered by the letter are completed plr-121797-98 under a power_of_attorney on file in this office a copy of this ruling letter will be forwarded to the taxpayer sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
